Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/13/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-14 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 10 recites “a suspension frame having a coil therein, and a supporting frame having a plurality of magnets therein”. 
Claim 14 recites “magnets being fixed in relation to the supporting frame of the suspension assembly”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the at least one ortho-planar spring further having across the spring width a first end and a second end”.  

    PNG
    media_image1.png
    154
    659
    media_image1.png
    Greyscale

It is vague and indefinite what said “across the spring width a first end and a second end” is.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al (US 4102586 A).    
As for claim 1, Pearson discloses (Figs. 1-6) an ortho-planar spring (10) having a spring thickness, a spring width, and a spring length, the spring thickness being at least one order of magnitude smaller than either the spring length or the spring width, the ortho-planar spring further having a first end and a second end (see Fig. 5), the first end and the second end being located at opposite ends of the spring length, and 
wherein the ortho-planar spring comprises three areas:
a first connection area (bent area 30 by XX, Figs. 1-6) at the first end of the ortho-planar spring spanning across the spring width and along a first part of the spring length from the first end,
a second connection area (bent area 22 by YY) at the second end of the ortho-planar spring spanning across the spring width and along a second part of the spring length from the second end, and 
a spring area (20) spanning across the spring width in a longitudinal direction and along the spring length between the first connection area and the second connection area, wherein
the spring area comprises at least one slot (28, 38) which is free of material therein, 
the at least one slot having a first slot endpoint (at 30 by 38) and a second slot endpoint (at 22 by 28), 
the at least one slot running along the spring length in such a way that 
the ortho-planar spring (10) is in one piece, 
the first slot endpoint being in the first connection area (XX) and the second slot endpoint being in the second connection area (YY), 
the at least one slot extending entirely in the longitudinal direction with a constant thickness (inherent as shown by straight lines), as measured in a direction perpendicular to the longitudinal direction, along an entire slot length (interpreted and considered an entire length of one slot of said at least one slot). 

As for claim 2, Pearson discloses the ortho-planar spring according to claim 1, wherein the spring area comprises at least two slots (28, 38).
As for claim 3, Pearson discloses the ortho-planar spring according to claim 1, wherein at least one of the at least one slot is straight at least within the spring area (Fig. 5).
As for claim 4, Pearson discloses the ortho-planar spring according to claim 1, wherein a slot width of at least one of the at least one slot is constant at least within the spring area (Fig. 5).
As for claim 5, Pearson discloses the ortho-planar spring according to claim 1, wherein the spring width is constant at least within the spring area (between XX-YY).
As for claim 6, Pearson discloses the ortho-planar spring according to claim 1, wherein the spring length is larger than the spring width (Fig. 5).
As for claim 8, Pearson discloses the ortho-planar spring according to claim 1, wherein the ortho-planar spring is made of a metallic material (abstract, C.1, L.10, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Wilcox (US 4887802 A).  
As for claim 9, Pearson failed to teach the ortho-planar spring according to claim 1 wherein the spring is made of a non-metallic material.  Wilcox teaches a spring made of composite fibre-reinforced plastics material (C.1, L.4-5; C.3, L.29-30; claims 1, 5, 7), which is a non-metallic material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for weight saving.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YPMA WOUT et al (WO 2017086785 A1, IDS) in view of FURUKAWA et al (US 20140117785 A1).  
As for claim 10, YPMA WOUT discloses a suspension assembly (best see Figs. 4A-4C) comprising:
a suspension frame (34) having a coil (50) therein, and
a supporting frame (Fig. 9B shows axial parts) having magnet (51) therein, 
the suspension frame (39) being movably coupled to the supporting frame in such a way that the suspension frame is movable in relation to the supporting frame such that the suspension assembly is configured to harvest energy (“generation of electrical energy”) generated by the movement of the suspension frame within the supporting frame, wherein
the suspension frame (34) is movably coupled to the supporting frame by means of at least one ortho-planar spring (33) having a spring thickness, a spring width and a spring length (X and Y, orthogonal axis), the spring thickness being at least one order of magnitude smaller than either the spring length or the spring width, 
the at least one ortho-planar spring (33) further having across the spring width a first end and a second end (see 112 rejection), 
the first end (60 at one diametric end) and the second end (60 at opposite diametric end) being located at opposite ends along the spring length, and 
wherein the at least one ortho-planar spring comprises three areas:
a first connection area (area at 60 of one diametric end) at the first end of the ortho-planar spring spanning across the spring width and along a first part of the spring length from the first end,
a second connection (area at 60 of opposite diametric end) at the second end of the at least one ortho-planar spring spanning across the spring width and along a second part of the spring length from the second end, and 
a spring area (therebetween) spanning across the spring width in a longitudinal direction and along the spring length between the first connection area and the second connection area, wherein
the spring area comprises at least one slot (see Fig. 5) which is free of material therein, the at least one slot having a first slot endpoint and a second slot endpoint, 
the at least one slot running along the spring length in such a way that 
the at least one ortho-planar spring (33) is in one piece, 
the first slot endpoint being in the first connection area and the second slot endpoint being in the second connection area (Fig. 5). 
As noted above, YPMA WOUT further discloses a supporting frame (Fig. 9B shows axial parts) having magnet (51) therein. 
YPMA WOUT further discloses (Fig. 7B), in another embodiment, that the at least one slot extending entirely in the longitudinal direction with a constant thickness, as measured in a direction perpendicular to the longitudinal direction, along an entire slot length. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of YPMA WOUT for zero stiffness with neutral stable behavior.  
YPMA WOUT is silent to describe a plurality of magnets such that a supporting frame having a plurality of magnets therein.  
FURUKAWA discloses [0015, 0103] a supporting frame (32) having a plurality of magnets (30) therein.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of FURUKAWA with that of YPMA WOUT for improved efficiency.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over YPMA et al (WO 2017086785 A1, IDS) in view of Wan et al (US 20150188389 A1) and FURUKAWA et al (US 20140117785 A1).  
As for claim 14, YPMA WOUT discloses a vibration energy harvester (page , line 6, Figs. 4A-4C, etc.) comprising a suspension assembly (34 and Fig. 9B shows axial parts on magnet 51) with a coil (50) that will, while the suspension assembly is in use, move in relation to a magnetic field (from magnet 51) due to vibrations that the suspension assembly is subjected to, 
wherein the suspension assembly comprises a suspension frame (34), and a supporting frame (Fig. 9B shows axial parts on magnet 51), the suspension frame being movably coupled to the supporting frame in such a way that the suspension frame can move in relation to the supporting frame, 
the supporting frame being rectangular in shape (obvious by a spring in Fig. 12), wherein
the suspension frame is movably coupled to the supporting frame by means of at least one ortho-planar spring having a spring thickness, a spring width, and a spring length, 
the spring thickness being at least one order of magnitude smaller than either the spring length or the spring width, the at least one ortho-planar spring being rectangular in shape (obvious by a spring in Fig. 12), the at least one ortho-planar spring further having across the spring width a first end and a second end, 
the first end and the second end being located at opposite ends of the spring length, and wherein the at least one ortho-planar spring comprises three areas:
a first connection area at the first end of the at least one ortho-planar spring spanning across the spring width and along a part of the spring length from the first end of the spring,
a second connection area at the second end of the at least one ortho-planar spring spanning across the spring width and along a part of the spring length from the second end,
and a spring area spanning across the spring width and along the spring length between the first connection area and the second connection area, wherein
the spring area comprises at least one slot having a first endpoint and a second endpoint, 
the at least one slot running along the spring length in such a way that the at least one ortho-planar spring is in one piece, 
the first slot endpoint being in the first connection area and the second slot endpoint being in the second connection area, and
magnet being fixed in relation to the supporting frame of the suspension assembly (refer claim 10 description in view of Fig. 12 spring).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of YPMA WOUT for zero stiffness with neutral stable behavior.  
YPMA fails to disclose the vibration energy harvester further comprising 
an electronics unit that is coupled to the coil and that comprises means to regulate and store energy generated by the coil moving in the magnetic field (see 112 rejection above), 
protective circuit means to protect the coil and the electronics unit, and 
output means to thereby be able to supply energy from the energy harvester to an energy consumer. 
Wan discloses a vibration energy harvester, further comprising 
an electronics unit (Figs. 7a-7d) that is coupled to the coil and that comprises means (e.g., 706) to regulate and store energy generated by the coil moving in the magnetic field (see 112 rejection above), 
protective circuit means (708) to protect the coil and the electronics unit [0001, 0003, 0008, 0035, 0037, 0045], and 
output means (e.g., 702, 709) to thereby be able to supply energy from the energy harvester to an energy consumer (e.g., battery 703, 704). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed by combining the teachings of Wan with that of YPMA WOUT to efficiently convert the available energy into electric energy.  
YPMA WOUT is silent to describe a plurality of magnets such that a supporting frame having a plurality of magnets therein.  
FURUKAWA discloses [0015, 0103] a supporting frame (32) having a plurality of magnets (30) therein.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of FURUKAWA with that of YPMA WOUT for improved efficiency.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834